Name: Council Regulation (EEC) No 1410/84 of 15 May 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 28 . 5 . 84 Official Journal of the European Communities No L 141 / 1 I (Acts whosepublication is obligatory) COUNCIL REGULATION (EEC) No 1410/84 of 15 May 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products taken only temporarily with their term of validity fixed to coincide with the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended as the level indicated in respect of each of them . These suspensions shall be valid :  from 1 July to 31 December 1984 for the prod ­ ucts listed in Table I ,  from 1 July 1984 to 30 June 1985 for the prod ­ ucts listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1984. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non ­ existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to sus ­ pend the autonomous Common Customs Tariff duties only partially in certain cases , due particu ­ larly to the existence of Community production, and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1984. For the Council The President C. CHEYSSON 28 . 5 . 84No L 141 /2 Official Journal of the European Communities ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 28.20 A Aluminium hydroxide oxide in the form of pseudo boehmite 4 ex 28.31 C Lithium hypochlorite 0 ex 28.47 F Calcium wolframate, for the manufacture of ferro-alloys or deca-ammonium 41-oxododecawolframate (ammonium paratungstate) (a) 0 ex 28.55 A Phosphides of iron (ferro-phosphorus) containing by weight :  not less than 68 % and not more than 72 % of iron  not less than 22 % and not more than 26 % of phosphorus  not more than 3,5 % of silicon of which not less than 99 % by weight is of a particle size of less than 20 micro ­ metres , for the manufacture of varnishes or paints (a) 0 ex 29.01 D VII /&gt;-Cymene 0 ex 29.02 A III 1 ,2-Dibromoethane 4 ex 29.08 All I c) 2-Bromo-6-methoxynaphthalene 0 ex 29.15 C III Benzyl-3-isobutyryloxy- 1 - isopropyl-2,2-dimethylpropyl phthalate 0 ex 29.21 B II O.O'-Dioctadecyl pentaerythritol bis(phosphite) 0 ex 29.21 B II 1 , 1 '-Dimethyl-2,2'-oxydiethylene tetraphenyl bis(phosphite) 0 ex 29.22 D VII Pendimethalin ( ISO) 7 ex 29.22 E II 1 ,8-Naphthylenediamine 0 ex 29.23 E Methyldopa ( INN) 0 ex 29.23 E Indenolol hydrochloride ( INNM) 0 ex 29.30 /?-Phenylene diisocyanate 0 ex 29.30 /rans-(Cyclohex-l,4-ylene diisocyanate) for the production of thermoplastic polyurethane elastomers (a) 0 ex 29.35 Q Tetrahydrofuran, containing not more than 40 mg per litre in total of tetrahy ­ dro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of alpha ­ 4-hydroxybutyl-omega-hydroxypoly (oxytetramethylene) (a) 0 ex 29.44 C Ceftizoxime sodium ( INNM) 0 ex 34.02 alpha-Methyl-omega-hydroxypoly(oxypropylene), having an average molecular weight of between 240 and 260 0 ex 34.02 Mixture of docusate sodium ( INN) and sodium benzoate 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /3 CCT heading No Description Rate of autonomous duty (%) ex 38.19 F II or ex 38.19 X tefra-Aluminium nonamagnesium dicarbonate hexacosahydroxide hepta hy ­ drate coated with a surface active agent 0 ex 38.19 X A mixture of 5-ethyl-2-methyl-2-oxo-l,3,2&gt;.5 -dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l,3,2A.5 -dioxaphos ­ phoran-5-ylmethyl) methylphosphonate 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % and not more than 30 % by weight 0 ex 38.19 X Mixture of amines derived from dimerized fatty acids with an average molecu ­ lar weight of between 520 and 550 0 ex 38.19 X Biosynthetic peptide having the structure of the 'A' chain of human insulin , in the form of a salt of the 5-sulphonate derivative 0 ex 38.19 X Biosynthetic peptide having the structure of the ' B ' chain of human insulin , in the form of a salt of the 5-sulphonate derivative 0 ex 38.19 X Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to C , 4 perfluoroalkyl chains 0 ex 39.01 C III a) Polyester film, having a thickness of not less than 74 micrometres and not more than 76 micrometres, for use in the manufacture of flexible magnetic discs (floppy discs) (a) 0 ex 39.01 C IV Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl) in one of the forms mentioned in note 3 (b) to Chapter 39 0 ex 39.02 C I a) Polyethylene, in one of the forms mentioned in note 3 (b) to Chapter 39 , having a density of not less than 0,954 and not more than 0,958 for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 39.02 C I a) Polyethylene in one of the forms mentioned in note 3 (b) to Chapter 39 , having a density of not less than 0,958 at 23 °C and containing by weight , not more than :  50 ppm aluminium  2 ppm calcium  2 ppm chromium  2 ppm iron  2 ppm nickel  2 ppm titanium  8 ppm vanadium for the manufacture of chlorosulphonated polyethylene (a) 0 ex 39.02 C XI Polyvinyl butyral film having a graduated coloured band 8 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a terpolymer of ethylene, isobutyl acrylate, and methacrylic acid 0 ex 39.02 C XIV a) Copolymers of ethylene with acrylic acid, or with methacrylic acid, containing not less than 3 % and not more than 30 % of acrylic acid or methacrylic acid by weight, in one of the forms mentioned in note 3 (b) to Chapter 39 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 /4 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XIV a) Chlorinated polyisoprene in powder form with a chlorine content of not less than 63 % and not more than 69 % by weight and with a viscosity average mole ­ cular weight of not less than 200,000 0 ex 39.05 B Chlorinated natural rubber in powder form with a chlorine content of not less than 63 % and not more than 69 % by weight and with a viscosity average molecular weight of not less than 200,000 0 ex 56.01 A Acetalized, multicomponent spun fibres with a matrix fibril structure, consisting of emulsion polymerized poly(vinyl alcohol) and vinylchloride 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film, for the manufacture of filtration products (a) 0 ex 69.09 B Yarn of continuous ceramic filaments, each filament of which contains not less than 12 % by weight of diboron trioxide, not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide 0 ex 70.20 A Mats, of non-textile glass fibres, of a weight per square metre of not more than 120 grams and a fibre diameter, excluding any coating, of not more than 7 micrometres , for the manufacture of filtration products (a) 0 ex 70.20 B Glass-fibre yarns, with a filament diameter of not more than four micrometres , for the manufacture of carpets (a) 0 ex 70.20 B Yarns , spun from continuous glass filaments having a diameter of not less than 5,8 micrometres and not more than 6,4 micrometres of 33 or 34 tex or a multiple thereof 0 ex 70.20 B Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with re ­ sorcinolformaldehyde, of not less than 340 tex and not more than 680 tex 7 ex 8 1 .04 K I Titanium sponge 0 ex 84.18 C II b) Components of separators for the separation of gases from gas mixtures, con ­ sisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end  the whole being enclosed within a metal container, whether or not perforated, of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm 0 ex 84.18 C lib) Parts of equipment for the filtration and purification of liquids, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, the whole being enclosed in an artificial plastic container 0 ex 84.34 B Ground and polished magnesium sheets whose dimensions do not exceed 770 x 1 020 mm, coated on one side with epoxy resin, insensitive to light 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /5 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads, capable of recording to a density of not less than 10 tracks per millimetre ex 84.55 C Dot matrix displays, whose external dimensions do not exceed 14 x 40 x 210 mm excluding cables and connectors, consisting of two glass lay ­ ers or sheets in which are arranged crystal displays with 2 560 dots (arranged in 16 lines and 160 columns) or 2 400 dots (arranged in 16 lines and 150 columns) mounted on a printed circuit board comprising electronic components provid ­ ing drive and control functions , with or without 10 or 20-core cable connector ex 84.55 C Assemblies for automatic data-processing machines, constituting UV-erasable, programmable, read-only memories (EPROMs), with a storage capacity of 256 K bits consisting of a multilayer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted :  two UV-erasable, programmable, read-only memories (EPROMs), in the form of monolithic integrated circuits each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear ;  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or 0 0 0 0  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines, constituting UV-erasable, programmable, read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted :  four UV-erasable, programmable, read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MC-35 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines, consisting of two stacked substrate layers each with two static random-access memories of N-MOS tech ­ No L 141 /6 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C (cont 'd) nology (N-MOS S-RAMs), in the form of monolithic integrated circuits each with a storage capacity of 2 K bits and with a total storage capacity of either 8 K x 1 bit, or 4 K x 2 bits, contained in a housing whose exterior dimensions do not exceed 13x13 mm, with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C 0 0 Assemblies for automatic data-processing machines, constituting static random ­ access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate, whose exterior dimen ­ sions do not exceed 17x39 mm, with not more than 28 connecting pins, on which are mounted :  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines, constituting static random ­ access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 64 K bits consisting of a multilayer substrate, whose exterior dimen ­ sions do not exceed 17 x 39 mm, on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear : 28 . 5 . 84 Official Journal of the European Communities No L 141 /7 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C (cont 'd)  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines, constituting static random ­ access memories of C-MOS technology (C-MOS S-RAMs) with a storage capa ­ city of 256 K bits consisting of a multilayer substrate, whose exterior dimen ­ sions do not exceed 17 x 39 mm, on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a capacity of 64 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines, consisting of two stacked substrate layers each with two random-access memories of N-MOS technology, other than dynamic (N-MOS RAMs other than dynamic) in the form of mono ­ lithic integrated circuits each with a storage capacity of 4 K bits and with a total storage capacity of either 16 Kx 1 bit or 8 Kx2bits, contained in a housing whose exterior dimensions do not exceed 13x13 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 4599774 4599893 or  other identification markings relating to assemblies complying with the abovementioned description 0 No L 141 /8 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Assemblies for automatic data-processing machines constituting a UV-erasable, programmable, read-only memory (EPROM), with a storage capacity of 64 K bits and a static random-access memory of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits , consisting of a multilayer sub ­ strate, whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins, on which are mounted :  one UV-erasable, programmable, read-only memory (EPROM) in the form of a monolithic integrated circuit, with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (G-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : EDH 90804 BS-25 ( 15) EDH 90804 BS-30 (20) or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines constituting UV-erasable, programmable, read-only memories (EPROMs) with a storage capacity of 128 K bits and static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 128 K bits consisting of a multilayer sub ­ strate, whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins, on which are mounted :  two UV-erasable, programmable, read-only memories (EPROMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 91616 CL-30 (20) or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Magnetic bubble memories with a storage capacity of not more than 4 megabits contained in a housing whose exterior dimensions do not exceed 43 x 44 mm, with not more than 42 connecting pins and bearing : 28 . 5 . 84 Official Journal of the European Communities No L 141 /9 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C (cont'd)  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL0133 BDL0134 BDN0151 MBM 2011 FBM 54 DB FBM 64 DA 7110 7114-1 or  other identification markings relating to magnetic bubble complying with the abovementioned description 0 ex 84.59 B Integrally forged, rough-turned components , with unit weights of more than 1 50 tonnes, for reactor pressure vessels 0 ex 84.63 D Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes 0 ex 85.21 A III Cathode-ray tubes (colour) equipped with a perforated mask (so-called 'dot mask') with electron guns placed in a triangle ('delta' technique) or placed side by side (' in-line ' technique) having a diagonal angle of deflection not exceeding 90 ° and with maximum colour dot spacing of less than 0,5 mm 6 ex 85.21 A V Colour cathode-ray tubes, using shadow mask, in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 x 165 mm for use in electronic flight instrument, warning and systems dis ­ plays (a) 0 ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube con ­ tains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm, consisting of a printed cir ­ cuit board on which are mounted, under a plastic cover, up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and/ or one or two dots 0 ex 85.21 D II Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number, com ­ prising light-emitting diodes made from gallium-based semi-conductor com ­ pounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Monolithic integrated circuits , consisting of eight independent elements capable of controlling the eight segments and/or characters of fluorescent or gas discharge displays, contained in a housing whose exterior dimensions do not exceed 7 x 23 mm, with not more than 18 connecting pins and bearing : (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 / 10 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the above ­ mentioned description 0 ex 85.21 D II Read-only memories (ROMs), in the form of a monolithic integrated circuit, with a storage capacity of 16 K x 8 bits , with read-register and serial output con ­ trol , contained in a housing whose exterior dimensions do not exceed 50 x 16 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combina ­ tions of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the above ­ mentioned description 0 ex 85.21 D II Read-only memory in C-MOS technology (C-MOS ROM) with a storage capa ­ city of 256 K bits and a standby current of not more than 0,03 mA, in the form of a monolithic integrated circuit contained in a housing whose exterior dimen ­ sions do not exceed 17x50 mm, with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 or  other identification markings relating to ROMs complying with the above ­ mentioned description 0 ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM) with a storage capa ­ city of 1 megabit in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 37 x 16 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : HN 62301 P or  other identification markings relating to C-MOS ROMs complying with the abovementioned description 0 ex 85.21 D II Programmable, non-erasable, read-only memories (PROMs) of Schottky TTL technology, with a storage capacity of 2 K bits , in the form of a monolithic inte ­ 28 . 5 . 84 Official Journal of the European Communities No L 141 / 11 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) grated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of one of the following combina ­ tions of figures or figures and letters or including one of those combina ­ tions : 27 S 12 27 S 13 28 L22 28 LA 22 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 or  other identification markings relating to PROMs complying with the above ­ mentioned description 11,5 ex 85.21 D II Programmable, non-erasable, read-only memories (PROMs) with a storage cap ­ acity of 4 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : 18 S 42 7121 18 S 46 7122 18 SA 42 7123 18SA46 5340 7124 5341 7125 No L 41 / 12 28 . 5 . 84Official Journal of the European Communities CCT heading No I Description Rate ofautonomousduty (%) ex 85.21 D II (cont'd) 24 S 41 24 SA 41 27 S 15 27 S 25 27 S26 27 S 27 27 S 28 27 S 29 27 S 30 27 S 31 27 S 32 27 S 33 28 L42 28 L45 28 P42 28 P 45 28 R45 28 SA 41 28 S42 28 SA 42 28 S45 28 S46 28 SA 46 29620 29621 29622 29623 29624 29625 29626 29627 3604 3624 3625 38510 53 S 440 53 RA441 53 RS 441 53 S 441 5348 5349 5350 5351 5352 5353 54 S 472 54 S 473 54 S 474 54 S 475 54 S 476 54 S 477 54 S 572 54 S 573 54740 54741 5605 5625 6340 6341 63 S 440 63 RA 441 63 RS 441 63 S 441 6348 6349 6350 6351 6352 6353 HM 6641 7054 7059 7126 74 S 472 74 S 473 74 S 474 74 S 475 74 S 476 74 S 477 74 S 572 74 S 573 7640 7641 7642 7643 7644 7645 7647 7648 7649 82 HS 137 82 HS 147 82 S 115 82 S 136 82 S 137 82 S 140 82 S 141 82 S 142 82 S 146 82 S 147 93438 93448 93452 93453 or  other identification markings relating to PROMs complying with the above ­ mentioned description 0 ex 85.21 D II Programmable, non-erasable, read-only memories (PROMs) with a storage cap ­ acity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking either consisting of or including one of tlje fol ­ lowing combinations of figures or figures and letters : 82707 82708 24 S 81 6380 82 HS 185 28 . 5 . 84 Official Journal of the European Communities No L 141 / 13 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) 24 SA 81 24 S 86 27 S 180 27 S 181 27 S 185 27 S35 28 L 85 28 L 86 28 P85 28 R35 28 R85 28 S 2708 28 S 85 28 S 86 28 SA 86 29623 29630 29631 29632 29633 29634 29635 29636 29637 29650 29651 29652 29653 3628 5380 5381 5388 5389 53 S 840 53 S 841 54 LS 478 54 S 2708 54 S 454 54 S 455 54 S 478 54 S 479 6381 6388 6389 63 S 840 63 S 841 7050 7055 7060 7127 7128 7129 7130 7131 7132 74 LS 478 74 S 2708 74 S 454 74 S 455 74 S 478 74 S 479 7608 7680 7681 7684 7685 7686 7687 7688 7689 77 S 180 77 S 181 77 S 184 77 S 185 77 S 186 77 S 187 TBPS 81 M 82 LS 180 82 LS 181 82 S 180 82 S 181 82 S 182 82 S 183 82 S 184 82 S 185 82 S 2708 87 S 180 87 S 181 87 S 184 87 S 185 87 S 186 87 S 187 93450 93451 93460 93461 93465 93466 93 L 450 93 L 451 9460 or  other identification markings relating to PROMs complying with the above ­ mentioned description 0 ex 85.21 D II UV-erasable, programmable, read-only memories (EPROMs) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : B 1702 A AMI 702 ADC 82140 PP No L 141 / 14 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) or  other identification markings relating to EPROMs complying with the abovementioned description 0 ex 85.21 D II UV-erasable, programmable, read-only memories (EPROMs) with a storage capacity of 16 K x 8 bits , in the form of a monolithic integrated circuit, con ­ tained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combination of figures : 27128 or  other identification markings relating to EPROMs complying with the abovementioned description 12 ex 85.21 D II UV-erasable, programmable, read-only memories (EPROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combination of figures or figures and letters : D 27256 27256 TMS 27256 JL or  other identification markings relating to EPROMs complying with the abovementioned description 0 ex 85.21 D II UV-erasable, programmable, read-only memories (EPROMs), in the form of monolithic integrated circuits , consisting of a multilayer substrate whose ex ­ terior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor, two resistances and two EPROMs each having a storage capacity of 1 28 K bits and with a total storage capacity of 256 K bits, with two quartz windows on the upper surface and bearing :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or  other identification markings relating to EPROMs complying with the abovementioned description 0 ex 85.21 D II Memories in the form of monolithic integrated circuits , consisting of a multi ­ layer substrate whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor and four UV-erasable, pro ­ grammable, read-only memories (EPROMs) each having a storage capacity of 64 K bits and with a total EPROM capacity of 256 K bits , with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MC-35 or  other identification markings relating to memories complying with the abovementioned description 0 28 . 5 . 84 Official Journal of the European Communities No L 141 / 15 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 256 bits , in the form of a monolithic integrated circuit, con ­ tained in a housing whose exterior dimensions do not exceed 10 x 12 mm, with not more than eight connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : NMC 9306 or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit, con ­ tained in a housing whose exterior dimensions do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : X 2804 A or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 16 K. bits , in the form of a monolithic integrated circuit, con ­ tained in a housing whose exterior dimensions do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : X 2816 A or  other identification markings relating to E2PROMs complying with the abovementioned description 8,5 ex 85.21 D II Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , con ­ tained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : X 2864 A or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 128 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing : No L 141 / 16 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) an identification marking consisting of' or including the following combina ­ tion of figures and letters : X 28128 A or other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : X 28256 A or  other identification markings relating to E2PROMs complying with the abovementioned description 0 ex 85.21 D II Dynamic, random-access memories of N-MOS technology (N-MOS D-RAMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated cir ­ cuit, contained in a housing whose exterior dimensions do not exceed 17 x 34 mm, with not more than 20 connecting pins or contact areas and bearing : an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : 4 245 PD 41256 D TMM 41257 TMM 4256 AP TMM 4256 P MCM 4256 S MCM 4267 S HM 50257 MCM 6256 81256 81257 82256 TMS 4464 NL TMS 4256 TMS 4257 or other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 0 ex 85.21 D II Static, random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 256 x 4 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing : 28 . 5 . 84 Official Journal of the European Communities No L 141 / 17 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : M 120 2101 21 H 01 2102 2111 21 H 11 2112 21 H 12 8101 8111 9101 91 L 01 9111 91 L 11 9112 91 L 12 or other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static, random-access memories of TTL technology (TTL S-RAMs) with a stor ­ age capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 30 mm, with not more than 22 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : 93412 93 L 412 93415 93 L 415 93422 93 L 422 93425 93 F 425 93 L 425 2205 2510 2511 74 LS 214 74 LS 215 74 LS 314 74 LS 315 74 S 207 74 S 208 74 S 214 74 S 314 or other identification markings relating to TTL S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static, random-access memories of H-MOS technology (H-MOS S-RAMs) with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 8 x 23 mm, with not more than 1 8 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : PD 2149 SY 2149 H AM 2149 TMS2149 or  other identification markings relating to H-MOS S-RAMs complying with the abovementioned description 8,5 No L 141 / 18 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Static, random-access memories of complementary MOS technology (C-MOS S-RAMs) with a storage capacity of 4 K x 1 bit, a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA, in the form of a monolithic integrated circuit, contained in a housing whose dimen ­ sions do not exceed 9 x 26 mm, with not more than 18 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 6147 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 4 ex 85.21 D II Static, random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : 4008 8104 4118 8108 PD 421 8112 4801 8114 8185 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static, random-access memories (S-RAMs) with a storage capacity of 16 K x 1 bit, a maximum access time of 35 ns and a standby power of not more than 150 milliwatts , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : HM 6267 HP-35 or  other identification markings relating to S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static, random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 2 K x 8 bits and a maximum access time of 45 ns, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : TMM 2018 H-35 TMM 2018 H-45 28 . 5 . 84 Official Journal of the European Communities No L 141 / 19 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) 65161 65162 or other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static, random-access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 2 K x 8 bits and with a maximum standby power of 0,025 milliwatts , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : TC 5516 A or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static, random-access memories of N-MOS technology (N-MOS SRAMs) with a storage capacity of 4 K x 4 bits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit, contained in a housing whose ex ­ terior dimensions do not exceed 8 x 26 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : IMS 1420 L MB 8168-55 MCM 6168 or  other identification markings relating to N-MOS SRAMs complying with the abovementioned description 8,5 ex 85.21 D II Static, random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 1 8 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : TC 5564 TC 5565 C HM 6264 P-15 MB 8464 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Dynamic memory of N-MOS technology with a shift register, with a storage capacity of 64 K bits, with an access time of not more than 1 50 ns and charac ­ terized by dual modality of access, sequential access and random access (N- MOS video RAM), in the form of a monolithic integrated circuit, contained in a No L 14 /20 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) ex 85.21 D II ex 85.21 D II ex 85.21 D II housing whose exterior dimensions do not exceed 8 x 27 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : TMS4161 NL or  other identification markings relating to N-MOS video RAMs complying with the abovementioned description Static, random-access memories of N-MOS technology (N-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers each with two chips, each having a storage capacity of 2 K bits and with a total storage capacity of 8 K x 1 bit or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm, with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description Static, random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor and two chips each having a storage capacity of 16 K bits and with a total storage capacity of 32 K bits , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description Static, random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor and four chips each having a storage capacity 0 0 0 28 . 5 . 84 Official Journal of the European Communities No L 141 /2 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) of 16 K bits and with a total storage capacity of 64 K bits , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static, random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor and four chips each having a storage capacity of 64 K bits and with a total storage capacity of 256 K bits , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static, random-access memory (S ­ RAM) with a storage capacity of 256 bits superimposed bit-for-bit on a pro ­ grammable, electrically erasable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to S-RAMs superimposed on E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static, random-access memory (S ­ RAM) with a storage capacity of 1 K bit, superimposed bit-for-bit on an electri ­ cally erasable, programmable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 No L 141 /22 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) or  other identification markings relating to SRAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static, random-access memory (S ­ RAM), with a storage capacity of 2 K bits , superimposed bit-for-bit on an electrically erasable, programmable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letter : X 2002 or  other identification markings relating to SRAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static, random-access memory (S ­ RAM) with a storage capacity of 4 K bits , superimposed bit-for-bit on an elec ­ trically erasable , programmable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letter : X 2004 or  other identification markings relating to SRAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II 'Quasi-static' random-access memories of N-MOS technology (N-MOS quasi ­ static RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips, each having a storage capacity of 4 K bits and with a total storage capacity of 16 K x 1 bit or 8 K x 2 bits , con ­ tained in a housing whose exterior dimensions do not exceed 13 x 13 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : 4599766 4599770 4599774 4599767 4599771 4599893 4599768 4599772 4599769 4599773 or  other identification markings relating to N-MOS quasi-static RAMs com ­ plying with the abovementioned description 0 ex 85.21 D II Random-access memories of ECL technology (ECL-RAMs) with a storage cap ­ acity of 1 K x 4 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 10 x 10 mm, with not more than 24 connecting pins and bearing : 28 . 5 . 84 Official Journal of the European Communities No L 141 /23 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) an identification marking either consisting of or including the following combination of figures or figures and letters : PB 10474 100474 or other identification markings relating to ECL-RAMs complying with the abovementioned description 0 ex 85.21 D II Memories, in the form of monolithic integrated circuits consisting of a multi ­ layer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor, two resistances and one UV ­ erasable, programmable, read-only memory (EPROM) having a storage capacity of 64 K bits , two static random-access memories of C-MOS technology (C-MOS S-RAMs) each having a storage capacity of 16 K bits and wich a total S-RAM storage capacity of 32 K bits , with not more than 28 connecting pins, with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : EDH 90804 BS-2S ( 15) EDH 90804 BS-30 (20) or other identification markings relating to memories complying with the abovementioned description 0 ex 85.21 D II Memories, in the form of monolithic integrated circuits consisting of a multi ­ layer substrate, whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder, a decoupling capacitor, two resistances and two UV ­ erasable, programmable, read-only memories (EPROMs), each having a storage capacity of 64 K bits and with a total EPROM capacity of 128 K bits , two static random-access memories of C-MOS technology (C-MOS S-RAMs) each having a storage capacity of 64 K bits and with a total S-RAM storage capacity of 128 K bits , with not more than 28 connecting pins, with two quartz windows on the upper surface and bearing :  an identification marking either consisting of or including the following combination of figures and letters : EDH 91616 CL-30 (20) or  other identification markings relating to memories complying with the abovementioned description 0 ex 85.21 D II Field programmable array logics (PALs) of bipolar technology, in the form of a monolithic integrated circuit, with fusible links, a programmable AND array, fixed OR array, not more than 20 inputs and not more than 10 outputs, whether or not with registers , contained in a housing whose exterior dimensions do not exceed 19 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : 16 L8 16 R8 18 L4 20 L 2 10 H 8 12 H 6 No L 141 /24 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) 20 C 1 20 L 10 20 X 10 20 X 8 20X4 CO 61618 14 H 4 16 H 2 16 C 1 10 L8 12 L6 14 L 4 16 L2 16 R 6 16 R 4 16X4 16 A4 12 L 10 14 L 8 16 L6 or other identification markings relating to PALs complying with the above ­ mentioned description 5 ex 85.21 D II Programmable, non-erasable, logic circuits (field programmable logic array) of TTL Schottky technology, with not more than 48 AND functions, not more than eight OR functions, and not more than 16 inputs, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not ex ­ ceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : 82 S 100 82 S 101 93458 93459 FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 or FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 other identification markings relating to programmable logic arrays comply ­ ing with the abovementioned description 5 ex 85.21 D II Semi-custom logic arrays (Gate arrays) of C-MOS technology, in the form of a monolithic integrated circuit, with not less than 8 000 2-input NAND functions, contained in a housing whose exterior dimensions do not exceed 39 x 39 mm, with not less than 179 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MB 66000 VH or  other identification markings relating to C-MOS logic arrays complying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputers, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 18 K bits and not more than 65 K bits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 17 x 58 mm, with not more than 80 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : CD 3200-3299 HD 38800 TMC 0270-0279 TP 0310-03299 HD 38820 28 . 5 . 84 Official Journal of the European Communities No L 141 /25 CCT heading No Rate of autonomous duty (%) Description ex 85.21 D II (cont 'd) TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 TP 0450-04599 TP 0480-04899 TP 0500-05999 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 or other identification markings relating to single-chip microcomputers com ­ plying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputer of C-MOS technology with direct LCD driver, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 4 bits plus a read-only memory (ROM) with a capacity of 1 K x 8 bits and a random-access memory (RAM) with a capacity of 40 or 52 x 4 bits , contained in a housing whose dimensions do not exceed 15 x 15 mm, with not more than 60 connnecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : SM 500 SM 531 or  other identification marking relating to single-chip microcomputers comply ­ ing with the abovementioned description 0 ex 85.21 D II Central processing unit of H-MOS technology (H-MOS CPU), in the form of a monolithic integrated circuit consisting of a 16 x 16 bit service memory, a 16 x 20 bit service memory, a 32 x 32 bit service memory, an 8 x 8 bit service memory, a 16 bit register, two 20 bit registers , an 8 bit register, one 12 bit register, a 5 bit counter and timing network, contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : LSI -6 04041855 or  other identification markings relating to H-MOS central processing units complying with the abovementioned description 0 ex 85.21 D II Contention-resolving local area network (LAN) controllers , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 51x16 mm, with not more than 48 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : AM 7990 82586 or other identification markings relating to contention-resolving local area net ­ work controllers complying with the abovementioned description 0 No L 141 /26 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II ex 85.21 D II Direct-access memory controllers of N-MOS technology (N-MOS DMA con ­ troller), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : HD 6844 HD 68450-4 8237 CO 21698 HD 68 A 44 HD 68450-6 8257 HD 68 B 44 HD 68450-8 AM 9517 A or  other identification markings relating to N-MOS DMA controllers comply ­ ing with the abovementioned description Graphic display controller (GDC) with the capacity for controlling a 256 K word 16 bit memory, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : PD 7220 or  other identification markings relating to GDCs complying with the above ­ mentioned description 0 0 ex 85.21 D II ex 85.21 D II Hard-disc controllers of N-MOS technology (N-MOS HDCs), in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 15 x 53 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : WD 1010 PD 7261 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description Multi-protocol communication controller of MOS technology (MOS-MPCC) for the transmission and receiving of data specialized in the synchronous mode, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connect ­ ing pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : 16456 2652 68652 8273 8274 0 28 . 5 . 84 No L 41 /27Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) or other identification markings relating to multi-protocol communication controllers (MOS-MPCC) complying with the abovementioned description 0 ex 85.21 D II Arithmetic-logic units of H-MOS technology, in the form of a monolithic inte ­ grated circuit, consisting of one 32 bit register, one 24 bit register, one 4 bit register, twelve 1 bit registers , two 16 x 24 bit service memories, one logic network performing arithmetic and logic operations, decodifying logic, an error detection and management logic , one 8 bit counter and a timing network, con ­ tained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking : ALU 0486 or other identification markings relating to arithmetic-logic units complying with the abovementioned description 0 ex 85.2 D II Logic control circuits of H-MOS technology, in the form of a monolithic inte ­ grated circuit, consisting of one 7 bit register, three timers, one multiplexer, sequential and combining networks intended to perform control operations, de ­ codifying logic, error detection and management logic and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking : MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description 0 ex 85.21 D II Logic circuit of H-MOS technology (N-MOS LC) serving as a clock generator for central process unit , main memory and input/output interfaces , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimen ­ sions do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : H 108982 (MCC) or  other identification markings relating to H-MOS logic circuits (H-MOS LCs) complying with the abovementioned description 0 ex 85.2 D II Sequence control circuits of H-MOS technology, in the form of a monolithic integrated circuit, consisting of one 32 bit register, three 16 bit registers , one 16 x 16 bit service memory, one 7 x 17 bit last-in first-out (LIFO) memory, one adder circuit, decodifying logic, priority logic, error detection and management logic, one 16 bit multiplexer, one 8 bit counter and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking : CSS 0484 or  other identification markings relating to sequence control circuits comply ­ ing with the abovementioned description 0 No L 141 /28 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimen ­ sions do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures or figures and letters : 2960 74 F 630 74 F 631 DP 8400 or  other identification markings relating to error correction and detection units (ECDUs) complying with the abovementioned description 0 ex 85.21 D II Error detection and correction circuit of H-MOS technology capable of detect ­ ing and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 contact areas and bearing :  an identification marking either consisting of or including the following combination of figures : 8206 or  other identification markings relating to H-MOS error detection and correc ­ tion circuits complying with the abovementioned description 0 ex 85.21 D II Burst error processor (BEP) of H-MOS technology for detecting and correcting multiple errors derived from a line of magnetic discs, in the form of a mono ­ lithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combination of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification marking relating to H-MOS burst error processor complying with the abovementioned description 0 ex 85.21 D II Electronic control circuit of bipolar technology in the form of a monolithic inte ­ grated circuit for the control of dynamic random-access memories (D-RAMs), capable of multiplexing addresses and generating timing, contained in a hous ­ ing whose exterior dimensions do not exceed 17 x 62 mm, with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 28 . 5 . 84 Official Journal of the European Communities No L 141 /29 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) or  other identification markings relating to electronic control circuits comply ­ ing with the abovementioned description 0 ex 85.21 D II N-MOS programmable communication interfaces (N-MOS PCIs), in the form of a monolithic integrated circuit, contained in a housing whose exterior dimen ­ sions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letter : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description 11,5 ex 85.21 D II Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit, contained in a housing whose external dimensions do not exceed 16 x 38 mm, with not more than 28 connecting pins and bear ­ ing :  an identification marking either consisting of or including the following combination of figures : 2661 or  other identification markings relating to EPCIs complying with the above ­ mentioned description 0 ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding, decoding and associated control functions for a local area network, in the form of a mono ­ lithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combination of figures or figures and letters : AM 7991 82501 or  other identification markings relating to serial interface devices complying with the abovementioned description 0 ex 85.21 D II N-MOS programmable interval timers (N-MOS PITs), in the form of a mono ­ lithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 8253 or  other identification markings relating to N-MOS PITs complying with the abovementioned description 11,5 No L 14 /30 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 42 connecting pins, for the production of automatic time-switches, instrument panel clocks and of a similar type for motor vehicles (a), and bear ­ ing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : HI 2060 HI 2065 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description C-MOS clock circuits, operating from a single 1,55 V power supply, with a liquid crystal display (LCD) driver, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 15 x 21 mm, with not more than 56 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : TC 8219 AF or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description 0 0 ex 85.21 D II ex 85.21 D II P-MOS 12/24-hour clock circuits , incorporating an elapsed time facility, in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 53 x 14 mm, with not more than 40 connecting pins , for the manufacture of instrument panel clocks and clocks of a similar type for motor vehicles (a), and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MM 53124 or  other identification markings relating to clock circuits complying with the abovementioned description (a) Amplifier, in the form of a monolithic integrated analogue circuit, contained in a housing whose dimensions do not exceed 2x4x4 mm, with not more than 10 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description This amplifier is for the manufacture of products falling within- subheading 90.19 B 1(a) 0 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /31 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Transceivers with four channels (Quad bus) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator/checker, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 9 x 28 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : AM 2907 or  other identification markings relating to transceivers (Quad bus) complying with the abovementioned description 0 ex 85.21 D II Four-line drivers of advanced, low-power Schottky technology, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 20 x 7 mm, with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM26LS29 SN 75172 SN 75174 or  other identification markings relating to four-line drivers of ALPS tech ­ nology complying with the abovementioned description 0 ex 85.21 D II 16 bit microprocessor of bipolar technology, in the form of a monolithic inte ­ grated circuit , contained in a housing whose exterior dimensions do not exceed 67 x 24 mm, with not more than 52 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letters : AM 29116 or  other identification markings relating to 16 bit microprocessors complying with the abovementioned description 0 ex 85.21 D II Numeric processor extension unit of H-MOS technology (H-MOS NPX) con ­ taining 14 registers , in the form of a monolithic integrated circuit, contained in a package whose exterior dimensions do not exceed 15x52 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combina ­ tion of figures and letter : C 8087-3 or  other identification markings relating to H-MOS NPXs complying with the abovementioned description 0 ex 85.21 D II Floppy-disc data separator (FDDS), in the form of a monolithic integrated cir ­ cuit, contained in a package whose exterior dimensions do not exceed 8 x 10 mm, with not more than eight connecting pins and bearing : No L 141 /32 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) ex 85.21 D II  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : FDC 9216 FDC 9216-B WD 9216-00 WD 9216-01 or  other identification markings relating to FDDS, complying with the above ­ mentioned description C-MOS-phoneme speech synthesizer, with a supply current of less than 10 mA, in the form of a monolithic integrated circuit, contained in a housing whose ex ­ terior dimensions do not exceed 1 7 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures and letters : SC01 SSI 263 or 0  other identification markings relating to phoneme speech synthesizers com ­ plying with the abovementioned description 0 ex 85.21 D II Triple video digital to analogue converter (VDAC), each channel having a capa ­ city of not more than 8 bits with a maximum conversion time of not more than 25 nanoseconds, in the form of a hybrid integrated circuit whether or not incor ­ porating three random access memories (RAMs) each with a storage capacity of not more than 2 K bits , contained in housing whose exterior dimensions do not exceed 54 x 62 mm, with not more than 61 connecting pins and bearing :  an identification marking consisting of one of the following combinations of letters and figures : VDAC 444 TD RGBDAC 4 T RGBDAC 8 E RGB DAC 8 T or  other identification markings relating to triple VDACs complying with the abovementioned description 0 ex 85.22 C II Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory, and seven pivoting light-reflecting segments each of which is attached to a bar mag ­ net . The display is contained in a housing whose exterior dimensions do not exceed 28 x 36 x 50 mm 0 ex 85.22 C II Portable machines for reading and writing Braille with tactile read-out and mag ­ netic tape cassette recording systems, microphone and speaker, equipped with a standard electro-mechanical Braille typewriter keyboard and an electro ­ mechanical Braille read-out unit with 20 characters, all contained in a case whose exterior dimensions do not exceed 24 x 36 x 11 cm 0 28 . 5 . 84 Official Journal of the European Communities No L 141 /33 CCT heading No Description Rate of autonomous duty (%) ex 90.13 Liquid crystal devices, consisting of a layer of liquid crystals between two glass sheets or plates, with a minimum of seven and a maximum of 32 figures or let ­ ters , contained in a housing whose exterior dimensions do not exceed 40 x 154 mm, with not more than 192 contact areas and bearing :  an identification marking either consisting of or including one of the fol ­ lowing combinations of figures : from 1000000-0001 to 9999999-9999 ex 90.19 A III or  other identification markings relating to liquid crystal devices complying with the abovementioned description Heart valves and parts thereof 0 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0 No L 141 /34 Official Journal of the European Communities 28 . 5 . 84 TABLE II CCT heading No Description Rate of autonomous duty (%) 0ex 13.03 A V ex 27.07 A I 0 Extract of dewaxed pyrethrum Crude light oils containing by weight :  not less than 10 % of vinyltoluenes  not less than 10 % of indene  not less than 1 % and not more than 5 % of naphthalene Mixture of hydrocarbons, consisting of 85 % or more of linear paraffins by weight, with a chain length of eight to 16 carbon atoms, and of not more than 13 % of alkylbenzenes by weight , with a linear chain of 10 to 12 carbon atoms Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 Helium ex 27.10 Bill ex 27.13 B II 0 Tellurium dioxide Iodine pentafluoride Chromium dioxide ex 28.04 B ex 28.13 IJ ex 28.14 B ex 28.21 ex 28.38 C ex 28.39 A 0 f 0 0 0 0 0 0 0 ex 28.40 B II ex 28.42 A VI Potassium hydrogenperoxomonosulphate Potassium nitrite for the manufacture of cooling and cutting fluids used in the working of metal or metal carbides (a) pentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metal ­ lurgy (a) Lithium carbonates not corresponding to the following specifications in the form of white powder, containing 98,5 % or more of Li2C03 and :  less than 2 ppm of arsenic  less than 200 ppm of calcium  less than 200 ppm of chlorides  less than 20 ppm of iron  less than 150 ppm of magnesium  less than 20 ppm of heavy metals  less than 300 ppm of potassium  less than 300 ppm of sodium  less than 200 ppm of sulphates Sodium borates , anhydrous Disodium tetraborate pentahydrate Potassium permanganate Hydrotalcite (INN) 0 0 0 0 0 28.46 A I b) ex 28.46 A II ex 28.47 C ex 28.48 B III (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Official Journal of the European Communities No L 141 /3528 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof enriched in deuterium, mixtures and solu ­ tions containing these products (Euratom) Lanthanum bromide oxide Silane (silicon hydride) beta-Pinene Vinyltoluenes 1,3-Diisopropylbenzene with a purity of not less than 94 % by weight Tricyclo [8.2.2.2471 hexadeca-l(12),4,6,10,13,15-hexaene Carbon tetrafluoride (tetrafluoromethane) 28.51 A ex 28.52 B ex 28.57 A ex 29.01 C I ex 29.01 D VII ex 29.01 D VII ex 29.01 D VII ex 29.02 A I ex 29.02 A lib) ex 29.02 A III ex 29.02 A V ex 29.02 B ex 29.02 C ex 29.03 A ex 29.03 II ex 29.03 B II ex 29.03 B II ex 29.03 B II ex 29.03 C I ex 29.04 A III a) ex 29.04 C I ex 29.04 C I ex 29.04 C V 29.05 A II ex 29.06 A IV ex 29.06 B V 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1 ,2,3-Trichloropropenes Vinyl bromide Bromochloromethane 1 ,6,7,8,9, 1 4, 1 5 , 1 6 , 1 7 , 1 7 , 1 8 , 1 8-Dodecachloropentacyclo [ 12.2.1.1 &gt;9 .02 13 .05 ' l0]octa ­ deca-7,15-diene, for use in the manufacture of polyamide (a) Di - or tetrachlorotricyclo [8.2.2.247] hexadeca-l(12),4,6,10,13,15-hexane-mixed isomers Methanesulphonic acid Nitromethane 1-Nitropropane 2-Nitropropane Nitroethane Methansulphonyl chloride 2-Methylpropan-2-ol ( tert-butyl alcohol) with a purity of not less than 90 % but not more than 96 % by weight Butane- 1,3-diol 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 2,2-Bis(bromomethyl)propanediol Menthol 2-Isopropylphenol 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol, not less then 98 % pure (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 /36 Official Journal of the European Communities 28 . 5 . 84 OCT heading No Description Rate of autonomous duty (%) ex 29.06 B V 6,6',6"-Tri-tert-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-m-cresol , whether or not containing toluene of crystallization 0 ex 29.06 B V 2,5-Di( terf-pentyl)hydroquinone 0 ex 29.07 A 4,4'-(Perfluoroisopropylidene)diphenol 0 ex 29.07 C III 2,4-Dinitro-7-octylphenol 0 ex 29.08 A III c) Bis(phenoxyphenoxy)benzene, mixed isomers 0 ex 29.08 B I 3,3'-Oxydi(propylene glycol) 0 ex 29.09 B 1,2-Epoxybutane 7 ex 29.09 B l,2-Epoxy-4-(epoxyethyl)cyclohexane 0 ex 29.13 A I 5-Methylhexan-2-one 0 ex 29.13 A I 3,3-Dimethylbutanone 0 ex 29.13 Bib) Refined natural bornan-2-one(camphor) 0 ex 29.13 D lb) 1 l-alpha, 1 7,2 1 -Trihydroxy- 1 6-fota-methylpregna- 1 ,4-diene-3,20-dione 0 ex 29.13 E 4-Methoxy-4-methylpentan-2-one 0 ex 29.13 F 1 ,4-Naphthoquinone 0 ex 29.13 G II 1 -Chloro-3,3-dimethylbutanone 0 ex 29.14 All c)4 20-Oxopregna-5 , 1 6-dien-3 - beta-y \ acetate 0 ex 29.14 B IV b) Butyl perchlorocrotonate 0 29.15 A IV a) Azelaic acid and sebacic acid 0 ex 29.15 A V Sodium 1 ,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 ex 29.15 C III Benzene- 1 ,2 ,4-tricarboxylic acid 0 ex 29.15 C III Benzene- 1 ,2,4-tricarboxylic acid 1,2-anhydride 0 ex 29.15 C III Tetrachlorophthalic anhydride 0 ex 29.15 C III Tetrabromophthalic anhydride 0 ex 29.15 C III Benzene- 1 ,2,4-tricarbonyl trichloride 0 ex 29.16 A II Malic acid and its salts , with an L-isomer of not less than 94 % 0 ex 29.16 A VIII a) 2,2-Bis(hydroxymethyl)propionic acid 0 ex 29.16 B VI Octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate 0 ex 29.16 B VI Pentaerythritol tetrakis[3-(3,5-di-ter/-butyl-4-hydroxyphenyl)propionate] 0 28 . 5 . 84 Official Journal of the European Communities No L 141 /37 CCT heading No Description Rate of autonomous duty (%) Dinoprostone (INN) Alprostadil ( INN) Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloroethyl) bis(phosphate) 0,0'-Bis(2,4-di- /er/-butylphenyl ) pentaerythritol bis(phosphite) tert-Butylamine 1,1,3,3-Tetramethylbutylamine 1 , 1 -Dimethylprop-2-ynylamine N,N, N' , N'-Tetrabutylhexamethylenediamine m-Phenylenebis(methylamine) Dinoprost ( INN), Trometamol (INN) salt ( + )-4-Dimethylamino-3-methyl - 1 ,2-diphenylbutan-2-ol 1 -Deoxy- 1 -(octylamino)-D)-glucitol Debutamine (INN) and its salts Ketamine hydrochloride ( INNM) Tranexamic acid (INN) beta-Alanine 4-(2-Hydroxy-3-isopropylaminopropoxy)-2,3,6-trimethylphenylacetate ex 29.16 D ex 29.16 D ex 29.16 D ex 29.19 C ex 29.21 B II ex 29.22 A III ex 29.22 A III ex 29.22 A III ex 29.22 B II ex 29.22 E II ex 29.23 All ex 29.23 A II ex 29.23 A II ex 29.23 B II ex 29.23 C ex 29.23 D V ex 29.23 D V ex 29.23 E ex 29.23 E ex 29.23 E ex 29.23 E ex 29.23 E ex 29.25 A II ex 29.25 All 29.25 B II a) ex 29.25 B II c) ex 29.25 B III b) ex 29.25 Bill b) ex 29.26 A II 0 0 0 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 11 0 0 0 0 Diethyl - l,3-benzodioxol-5-ylaminomethylenemalonate 6-Acetyl- 1 ,3-benzodioxol-5-ylammonium chloride Levodopa ( INN) Nadolol ( INN) (3-Methacrylamidopropyl)trimethylammonium chloride 2-Acrylamido-2-methylpropanesulphonic acid Phenobarbital ( INN) and its salts Barbituric acid Bendiocarb ( ISO) 3,5-Dichloro- N-( 1 , 1 -dimethylprop-2-ynyl)benzamide 3,3\4,4',5,5',6,6'-Octabromo- N,N'-ethylenediphthalimide No L 141 /38 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 29.27 ( )-N-(a//?/ia-Cyano-4-hydroxy-3-methoxy- alpha-methylphenethyl)acetamide 0 ex 29.27 2-(3-Phenoxyphenyl)propiononitrile 0 ex 29.27 Isophthalonitrile 8 ex 29.29 20-Hydroxyiminopregna-5 , 1 6-dien-3-yl acetate 0 ex 29.29 Carbidopa (INN) 0 ex 29.29 Robenidine-hydrochloride (INNM) 0 ex 29.29 N,N-Diethylhydroxylamine 0 ex 29.29 3,3'-Bis(3,5-di- /er/-butyl-4-hydroxyphenyl) N,N'-bipropionamide 0 ex 29.29 2,4,6-Trichlorophenylhydrazine 0 ex 29.30 0,0-Bis(4- /e/7-butylphenyl)-jV-cyclohexylphosphoramidothioate 0 ex 29.30 Methyl isocyanate 9 ex 29.30 Methylenedicyclohexyl di-isocyanate, mixed isomers 0 ex 29.31 B 2-Methyl-2-(methylthio)propionaldehyde oxime 0 ex 29.31 B Thiophenol 0 ex 29.31 B 2,2'-Thiodiethyl bis[3-(3,5-di-terf-butyl-4-hydroxyphenyl)propionate] 0 ex 29.31 B 4,4'-Sulphonyldiphenol with a purity of not less than 99,5 % by weight 0 ex 29.31 B Probucol ( INN) 0 ex 29.31 B Ethoprophos ( ISO) 0 ex 29.31 B 3-{(Z)-6-[(S)-2,2-Dimethylcyclopropanecarboxamido]-6-(sodioxycarbonyl)hex ­ 5-enylthio}-L-alanine 0 ex 29.31 B Thiofanox (ISO) 3 ex 29.34 C Crystalline dimethyltin dichloride in the form of powder, for the production of goods falling within Chapter 70 (a) 0 ex 29.34 C 2-Chloroethylphosphonic acid 7,6 ex 29.34 C 2-Diphenylphosphinobenzoic acid 0 ex 29.34 C Chlorodiphenylphosphine 0 ex 29.35 Q Octrizole (INN) 0 ex 29.35 Q Drometrizole (INN) 0 ex 29.35 Q 2,6-Di-terf-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino]phenol 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /39 CCT heading No Description Rate of autonomous duty (%) Butorphanol (INN) and its salts Timolol ( INN) Clotiazepam (INN) 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 2,4-Di-fer/-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Carpipramine-dihydrochloride (INNM) 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 1 -Ethyl- 1 ,4-dihydro-4-oxo[ 1 ,3]dioxolo[4,5-g]cinnoline-3-carbonitrile Diphemanil metilsulphate ( INN) (25 /?)-Spirost-5-en-3-6eta-ol (diosgenin) and its esters Azatadine-dimaleate (INNM) Amprolium-hydrochloride (INNM) 2-(4-Pyridyl)ethanesulphonic acid Prifinium bromide (INN) Glucurolactone (INN) ex 29.35 Q and ex 30.03 A II b) ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q and ex 30.03 A II b) ex 29.35 Q and ex 30.03 A II b) ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2-Chlorodibenz [ 6/)[l,4]oxazepin-l l(10f/)-one 2,3,5,6-Tetrachloropyridine Diltiazem hydrochloride ( INNM) (6 RJ /?)-3-Acetoxymethyl-7-[( /?)-2-formyloxy-2-phenylacetamido]-8-oxo-5 ­ thia-l-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters Buspirone hydrochloride (INNM) Encainide hydrochloride (INNM) 5-Bromopyrimidine Minoxidil ( INN) Triazolam (INN) Diazoxide (INN) (6 /?,7 /?)-7-Amino-3-(5-methyl-l,3,4-thiadiazol-2-ylthiomethyl)-8-oxo-5-thia-l ­ azabicyclo[4.2.01oct-2-ene-2-carboxylic acid and its salts No L 141 /40 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 29.35 Q Captopril ( INN) 0 ex 29.35 Q Flunixin-meglumine (INNM) 0 ex 29.35 Q Tryptophan 0 ex 29.35 Q 2-Chloro-5-trifluoromethylpyridine 0 ex 29.35 Q Alprazolam (INN) 4,5 ex 29.35 Q Norfloxacin ( INN) 0 ex 29.35 Q Lasalocid-sodium ( INNM) 0 ex 29.35 Q 1 -Hydroxy-4-[ 1 -(4-hydroxy-3-methoxycarbonyl-l-naphthyl)-3-oxo- 1 H,3H ­ benzo[de]isochromen-l-yl]-6-octadecyloxy-2-naphthoic acid 0 ex 29.35 Q Isonicotinonitrile 0 ex 29.35 Q 6-Hydroxy-2-phenylpyridazin-3(2H)-on 0 ex 29.35 Q 3,6-Dichloropyridine-2-carboxylic acid 3 ex 29.35 Q Adenosine phosphate ( INN) 3 ex 29.35 Q and ex 30.03 A II b) Tegafur (INN) 0 ex 29.35 Q 2-Hydroxyethylammonium-3,6-dichloropyridine-2-carboxylate 3 ex 29.35 Q Bis(2-hydroxyethyl) (9 , 1 0-dihydro- 1 0-oxo-9-oxo- 1 0X5-phospha- 1 0-phenanthryl ­ methyl)-succinate 0 ex 29.35 Q 1 3 , 1 4, 1 5 , 1 6-Tetranorlabdano- 1 2,8 alpha-lactone 0 ex 29.35 Q 5-Nitrofurfurylidene di(acetate ) 0 ex 29.36 3 -{ 1 -(7-Hexadecane 1 -sulphonamidoindol-3-yl)-3-oxo-[ //, //-benzo-[de] iso ­ chromen- 1 -yl]indole-7-carboxylic acid 0 ex 29.36 Quinethazone (INN) 0 ex 29.36 Sulfaguanidine (INN) 0 ex 29.36 Sulfathiazole (INN) 0 ex 29.36 4-Chloro-5-sulphamoylanthranil-o-toluidide 0 ex 29.38 A Nicotinic acid (INN) 0 ex 29.38 Bill Folic acid (INN) 0 ex 29.38 B V Nicotinamide (INN) 0 ex 29.39 C I Serum gonadotrophin (INN) 0 ex 29.39 D II Betamethasone 17,21-dipropionate ( INNM) 0 28 . 5 . 84 Official Journal of the European Communities No L 141 /41 CCT heading No Description Rate of autonomous duty (%) ex 29.39 D II ex 29.39 E ex 29.39 E ex 29.39 E 29.42 C I ex 29.42 C VII ex 29.43 B ex 29.43 B ex 29.43 B ex 29.44 A ex 29.44 A ex 29.44 A and ex 30.03 A II a) I ex 29.44 C and ex 30.03 A II b) ex 29.44 C and ex 30.03 A II b) ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C and ex 30.03 A II b) ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C Diflorasone di(acetate) ( INNM) Calcitonin (INN), salmon-type and its salts Prasterone (INN) Calcitonin ( INN), porcine Caffeine and its salts Vindesine sulphate ( INNM) Ribose Sucralfate (INN) Sucrose benzoate, having a saponification equivalent of not more than 175 Epicillin (INN) Piperacillin (INN) Piperacillin sodium ( INNM) Amikacin ( INN) and its salts Mitomycin (INN) Amphotericin B (INN) Minocyclin hydrochloride (INNM), dihydrate Clindamycin ( INN) and its salts and esters Spectinomycin dihydrochloride (INNM), pentahydrate Nystatin (INN) Bleomycin sulphate (INNM) Sisomicin sulphate (INNM) Spectinomycin sulphate (INNM) Tobramycin (INN) and its salts Lincomycin (INN) and its salts and esters , for the manufacture of products fall ­ ing within heading No 30.03 (a) Monensin (INN) and its salts Cefaclor (INN) and its hydrates, salts and esters Netilmicin sulphate (INNM) 0 0 0 0 4,1 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 /42 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 29.44 C Dibekacin sulphate (INNM) 0 ex 29.44 C Cefoxitin sodium ( INNM) 0 ex 29.44 C Cefradine (INN) 0 ex 29.44 C Cefamandole ( INN) and its salts and esters 0 ex 29.44 C Cefazolin (INN) and its salts 0 ex 29.44 C Latamoxef ( INN) and its salts and esters 0 ex 29.44 C Josamycin ( INN) 0 . ex 29.44 C Josamycin propionate (INNM) 0 ex 29.44 C Aclarubicine hydrochloride (INNM) 0 ex 29.44 C Ribostamycin sulphate (INNM) 0 ex 29.44 C Fumagillin dicyclohexylammonium ( INNM) 0 ex 29.44 C Ceftezole ( INN) 0 ex 29.44 C (Z)-2-{2-Aminothiazol-4yl[(2S,3S)-2-methyl-4-oxo-l-sulphoazetidin-3 ­ ylcarbamoyl]methyleneaminooxy}-2-methylpropionic acid 0 ex 29.44 C (5 /?,6S)-6-[(R)- 1 -Hydroxyethyl]-3-2-iminomethyl-aminoethylthio)-7-oxo-l-aza ­ bycyclo[3.2.0]hept-2-ene-2-carboxylic acid 0 ex 29.44 C Midecamycin diacetate ( INNM) 0 ex 29.44 C Cefotetan ( INN) 0 ex 29.45 Potassium ter/-butoxide 0 ex 30.02 A Tetanus immunoglobulin 0 ex 30.02 A Anti-tetanus immunoplasma 0 ex 30.02 A German measles immunoplasma 0 ex 30.02 A Whooping-cough immunoplasma 0 ex 30.02 A Rabies immunoplasma 0 ex 30.03 A II b) and Bllb) Human albumin , whether or not in solution 0 ex 30.03 A II b) and B II b) Preserved serum derived from human blood 0 ex 30.03 A II b) and B lib) Anti-haemophilic globulin and anti-P(D)-globulin derived from human blood 0 ex 30.03 A II b) Mixture of oestrogens of equine origin, in powder form 0 ex 30.03 A II b) Mixture of cefradine (INN) and arginine (INN) 0 No L 141 /4328 . 5 . 84 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 30.03 A lib) and Bllb) Gamma-globulin, in solution , derived from human blood 0 ex 30.03 B II b) Lyophilized gamma-globulin derived from human blood 0 ex 30.03 B lib) Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine ( INN) 5 32.01 A I Tanning extracts of wattle (mimosa) 0 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.01 A IV Tanning extracts of eucalyptus 3,2 ex 32.07 B Inorganic colouring matter preparations mentioned in note 3 to Chapter 32, in hollow polyurethane spheres having a diameter of less than 200 micrometres 0 ex 32.08 D Glass, in the form of flakes, of a length not less than 0,1 mm and not more than 3,5 mm, of a thickness not less than two micrometres and not more than five micrometres 0 ex 32.09 A II and ex 39.01 CV Polyurethane of 2,2'-(fer/-butylimino)diethanol and 4,4'-methylenedicyclohexy ­ lisocyanate, dissolved in N,N-dimethylaceteamide, with a copolymer content of not less than 48 % by weight 0 ex 32.09 A II and ex 39.02 C XIV a) Copolymer of /*-cresol and divinylbenzene, dissolved in MTV-dimethylaceta ­ mide, with a copolymer content of not less than 48 % by weight 0 ex 35.07 Bromelains ( INN) 0 ex 35.07 Mixture of streptokinase ( INN) and streptodornase (INN) 0 ex 35.07 Pyruvate : oxygen oxidoreductase 0 ex 35.07 Lipoprotein lipase 0 ex 35.07 Serrapeptase (INN) 0 ex 37.02 B Colour negative film, of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs (a) 0 ex 38.03 B Acid activated montmorillonite which, when examined by X-ray powder dif ­ fraction , shows four principal lines corresponding to crystal interplane spacing (d values) of 0,44, 0,40, 0,33 and 0,25 nm the line corresponding to 0,40 nm being the most intense, for the manufacture of self-copy paper (a) 0 38.07 B Spirits of sulphate turpentine ; crude dipentene 0 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil (excluding 'pine oils ' not rich in terpineol) 1,7 ex 38.08 C Hydroabietyl alcohol 0 ex 38.19 G Catalysts , consisting essentially of diphosphorus pentaoxide on an inert support 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 /44 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 38.19 G Catalysts , in the form of spherical grains with a diameter of not less than 1,4 mm and not more than 1,8 mm, consisting of boron trifluoride on an alu ­ minium oxide support 0 ex 38.19 G Catalysts , in the form of rodlets having a length of not more than 5,0 mm and a diameter of not more than 3,6 mm, consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts , consisting of copper chloride, supported on aluminium oxide, for the preparation of dichloroethane, ethylene , hydrochloric acid and oxygen, with a surface area of less than 90 m2/g (a) 0 ex 38.19 G Catalysts , consisting of chromium or dichromium trioxide, fixed on a silicon dioxide support with a pore volume, as determined by the nitrogen absorption method, of not less than 2 cmVg 0 ex 38.19 G Catalysts , in the form of rodlets having a length of not less than 3 mm and not more than 6 mm and a diameter of not more than 3,8 mm, consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide and not less than 78 % and not more than 81 % by weight of aluminium oxide 0 ex 38.19 G Catalysts , in the form of granules, consisting of a mixture of oxides on a carrier of aluminium oxide and containing, by weight :  not less than 1 2 % and not more than 20 % of nickel  not less than 5 % and not more than 10 % of copper  not less than 0,5 % and not more than 1,5 % of manganese The pore volume is not less than 0,25 cmVg and not more than 0,95 cm3/g and the apparent specific gravity is not less than 0,5 and not more than 1,25 0 ex 38.19 G Catalysts , in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres , consisting of a mixture of oxides on a carrier of magnesium silicate and containing, by weight :  not less than 20 % and not more than 35 % of copper  not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0,2 and not more than 1,0 0 ex 38.19 G Catalysts , in the form of granules having a diameter of not more than 1,4 mm, consisting of cobalt oxide on a silicon dioxide support 0 ex 38.19 G Catalysts , in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing not less than 20 % and not more than 30 % by weight of titanium and not less than 55 % and not more than 72 % by weight of chlorine 0 ex 38.19 G Catalysts , in the form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide, the silver content being not less than 10% and not more than 20% by weight 0 ex 38.19 G Catalysts consisting of ethyltriphenylphosphonium acetate, dissolved in meth ­ anol 0 ex 38.19 G Catalysts , consisting of copper chloride, supported on aluminium oxide, for the preparation of dichloroethane from ethylene, hydrochloric acid and oxygen , by the fixed bed process (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /45 CCT heading No Description Rate of autonomous duty (%) ex 38.19 G Catalysts , in the form of pellets, consisting of mixed vanadium and phosphorus oxides, containing not more than 0,5 % by weight of one of the following ele ­ ments : lithium, potassium, sodium cadmium or zinc, for use in the manufacture of maleic anhydride from butane (a) 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 ex 38.19 X Calcined bauxite (refactory grade) 0 ex 38.19 X Diosgenin crude 0 ex 38.19 X 4-(6-Fluorb-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 X Mixtures of x-butyl-4,4' isopropylidenediphenol and x,x'dibutyl-4,4'-isopropyli ­ denediphenol 0 ex 38.19 X Mixture of nitromethane and 1,2-epoxybutane 0 ex 38.19 X Residues of manufacture containing not less than 40% by weight of 11 - beta, 1 7,20,2 1 -tetrahydroxy-6-methylpregna- 1 ,4-dien-3-one-2 1 -acetate 0 ex 38.19 X Intermediate products from the manufacture of monensin salts 0 ex 38.19 X Tetramethylammonium hydroxide dissolved in methanol 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried 0 ex 38.19 X Products obtained by the N-ethylation of sisomicin (INN) 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea, whether or not dried 0 ex 38.19 X Cholic acid and 3-alpha , 12-a/p/ja-dihydroxy-5-6eta-cholan-24-oic acid (deoxy ­ cholic-acid), crude 0 ex 38.19 X Crude bile acids 0 ex 38.19 X Colloidal antimony pentaoxide 0 ex 38.19 X Tetrakis(2-chloroethyl) ethylene bis(phosphate) 5 ex 38.19 X Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 6,1 ex 38.19 X Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 6,1 ex 38.19 X Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsilon-caprolac ­ tam to a concentration of not less than 20 % and not more than 25 % by weight 0 ex 38.19 X Reaction products of dibutyl dihydrogendiphosphate and 1,2-epoxypropane for use in the production of non-rigid polyurethane (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 14 /46 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 38.19 X 2,3 Bis[2-(perfluoroalkyl)ethylthio]butane- 1 ,4-diol 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis , whether or not dried 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces kasugaensis , whether or not dried 0 ex 38.19 X Film consisting of the oxides of barium, calcium and either titanium or zircon ­ ium, mixed with binding materials 0 ex 39.01 A Colestipol-hydrochloride (INNM) 0 ex 39.01 C II a) Polycondensation products of formaldehyde and a mixture of toluene-2-sul ­ phonamide- and toluene-4-sulphonamide 0 ex 39.01 C III a) Reflecting polyester sheeting embossed in a regular pyramidal pattern 0 ex 39.01 C III a) Reflecting polyester sheeting in which microspheres are embedded 0 ex 39.01 C III a) Transparent film consisting of polyester coated with a layer of indium and silver 0 ex 39.01 C III a) Reflecting self-adhesive sheeting made up of two or more polyester sheets , metallized 0 ex 39.01 C III b) and ex 39.03 B II b) 2 , B III b) 4 aa) and B IV b) 4 aa) Waste and scrap of photographic (including cinematographic) and X-ray film 0 ex 39.01 C III b) Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4'-isopro ­ pylidenediphenol 0 ex 39.01 C III b) Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds 0 ex 39.01 C III b) Poly(oxy-l,4-phenylenecarbonyl) in powder form 0 ex 39.01 C V Polyurethane polymers, in one of the forms mentioned in note 3 (a) to Chapter 39 , based on a mixture of 2-methyl and 4-methyl-wi-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000 and containing terminal epoxy groups 10 ex 39.01 C V Reflecting polyurethane sheeting 0 ex 39.01 C VII Polyimide sheet and strip 0 ex 39.01 C VII Polyethylene oxide having a molecular weight of not less than 4 000 000 8 ex 39.01 C VII Poly[oxy(2,6-dibromo-l,4-phenylene)] for use in the manufacture of polyamide (a) 0 ex 39.01 C VII Poly(oxy- 1 ,4-phenylenesulphonyl - 1 ,4-phenyleneoxy- 1 ,4-phenyleneisopropyli ­ dene-l,4-phenylene) in one of the forms mentioned in note 3 (b) to Chapter 39 0 ex 39.01 C VII Liquid poly(oxypropylene) with 3-(3-[2-[2-(2-mercaptoethoxy)ethoxy]ethylthio] propoxycarbonylamino)-p-tolylcarbamoyloxy as the end group 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /47 CCT heading No Description Rate of autonomous duty (%) ex 39.01 C VII Poly[oxy- 1 ,4-phenyleneisopropylidene- 1 ,4-phenyleneoxy-(2-hydroxytrimethy ­ lene)], with an average molecular weight of not less than 26 000, in one of the forms mentioned in note 3 (b) to Chapter 39 0 ex 39.02 A Membranes consisting of a woven textile fabric coated on both sides with a co ­ polymer of poly(tetrafluoroethylene) and poly[oxy(perfluoropropylene)] with carboxylic acid end groups 0 ex 39.02 A Membranes consisting of a woven fabric of which one side is coated with a co ­ polymer of poly(tetrafluoroethylene) and poly[oxy(perfluoropropylene)] with carboxylic acid end groups and the other side is coated with the same copoly ­ mer but with sulphonic acid end groups 0 ex 39.02 A Membrane, consisting of a copolymer of tetrafluoroethylene and trifluoroethy ­ lene having perfluorinated alkoxy side chains ending in carboxylic acid groups in the ester form, coated on each side with a metallic inorganic compound 0 ex 39.02 A Membrane , consisting of a copolymer of tetrafluoroethylene and trifluoroethy ­ lene having perfluorinated alkoxy side chains ending in carboxylic acid or sul ­ phonic acid end groups in the potassium salt form, coated on each side with a metallic inorganic compound 0 ex 39.02 A Membrane, consisting of a copolymer of tetrafluoroethylene and trifluoroethy ­ lene having perfluorinated alkoxy side chains ending in carboxylic acid end groups in the ester form, containing a woven poly(tetrafluoroethylene) fibre fab ­ ric support and coated on each side with a metallic inorganic compound 0 ex 39.02 C I a) Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched, polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C I a) Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer, whether or not blended with cellulose fibres in a quantity not exceeding 1 5 %, containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C I b) Transparent polyethylene film, which will split longitudinally when stretched at right angles to its length, having a density of not less than 0,925 and yielding not less than 7 g/m2 and not more than 19 g/m2, for the manufacture of type ­ writer ribbon or similar ribbon (a) 0 ex 39.02 C II Microporous polytetrafluoroethylene film , coated on one side with a polymer permeable to water vapour, not less than 30 cm in width and weighing not more than 50 g/m3 0 ex 39.02 C II Microporous polytetrafluoroethylene film, not less than 30 cm in width and weighing not more than 22,4 g/m2 0 ex 39.02 C II Poly-(l-chlorotrifluoroethylene) film 0 ex 39.02 C IV Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the moistening agent 0 (a) Control of the use for this special purpose shall be earned out pursuant to the relevant Community provisions . No L 141 /48 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C VI a) An A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing not more than 35 % by weight of styrene, in one of the forms mentioned in note 3 (b) to Chapter 39 0 ex 39.02 C VI a) and b) Copolymers, solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 39.02 C VI a) Copolymer, entirely of maleic anhydride and styrene, whether or not containing a styrene-butadiene block copolymer in one of the forms mentioned in note 3 (b) to Chapter 39 0 ex 39.02 C VI b) Plates, made of a copolymer consisting of maleic anhydride and styrene, also containing styrene-block copolymer, covered on both sides with a sheet of the abovementioned copolymer, modified with butadiene or pigmented 0 ex 39.02 C VI lb) Polyvinyl chloride sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 micrometres 0 ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regu ­ lar pyramidal pattern 0 ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79,5 % by weight of vinylidene chloride, in one of the forms mentioned in note 3 (a) and (b) to Chapter 39 , for the manufacture of fibres, monofil or strip (a) 0 ex 39.02 C XI Polyvinyl formal), in one of the forms mentioned in note 3 (b) to Chapter 39, having a molecular weight not less than 10 000 and not more than 40 000 and containing, by weight :  not less than 9,5 % and not more than 13 % of the acetyl groups, expressed as vinyl acetate  not less than 5 % and not more than 6,5 % of the hydroxy groups, expressed as vinyl alcohol 0 ex 39.02 C XI Films of a thickness of not more than 1 mm, entirely of polyvinyl-alcohol , con ­ taining not more than 2 % by weight of unhydrolyzed acetate groups expressed as vinyl acetate and not less than 5 % and not more than 1 5 % by weight of glycerol as a plasticizer 0 ex 39.02 C XI Polyvinyl alcohol film coated on both sides having a total thickness of less than 1 mm and with an extension at break (longitudinal or transversal) of not less than 65 % 0 ex 39.02 CXI Polyvinyl alcohol film containing not less than 99 % by weight of polyvinyl alcohol, uncoated, with a thickness of not more than 1 mm 0 ex 39.02 C XII Copolymers of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in JV,N-dimethylacetamide, with a copolymer content of not less than 55 % by weight 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters , in the form of film with a thickness not exceeding 1 50 micrometres 0 ex 39.02 C XII Copolymer of acrylic acid and 2-ethylhexyl acrylate, containing not less than 10 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 ex 39.02 C XII Poly[ A/-(3-hydroxyimino- 1 , 1 -dimethylbutyl)acrylamide] 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /49 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XII Reflecting polyacrylic sheeting in which microspheres are embedded ex 39.02 C XIV a) Copolymers of vinylidene chloride and acrylonitrile , in the form of expandable beads of a diameter not less than four micrometres and not more than 20 micro ­ metres ex 39.02 C XIV a) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight not less than 89 % and not more than 92 % of vinyl chloride, not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 3 (a) and (b) to Chapter 39 Poly(1-ethylethylene) (Polybutene-1 ) in one of the forms mentioned in note 3 (b) to Chapter 39 Alternating copolymer of ethylene and maleic anhydride, for use as a thickener in textile pigment printing pastes (a) ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) Copolymer of tetrafluorethylene and hexafluorpropylene compounded with materials which are opaque to X-rays and containing not less than 1 5 % and not more than 30 % by weight of such materials Copolymer of acrylonitrile and methylacrylate modified with polybutadiene ­ acrylonitrile (NBR) 0 0 0 0 0 0 0 0 0 0 0 8 0 0 0 0 0 ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) ex 39.02 C XIV a) Polyvinyl fluoride in one of the forms mentioned in note 3 (b) to Chapter 39 Poly(tribromostyrene), containing not less than 66 % and not more than 7 1 % by weight of bromine, in one of the forms mentioned in note 3 (b) to Chapter 39 Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing poly ­ vinyl alcohol dissolved in water as the moistening agent Polymerization products of acrylic acid with small quantities of a polyunsatur ­ ated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of products falling within heading No 30.03 (a) Terpolymer of ethylene, methyl acrylate and a monomer containing a non ­ terminal carboxy group as a substituent, whether or not compounded with silica Copolymer of a poly(oxyalkylene) ester of a polycarboxylic acid and epsilon caprolactam Copolymer of vinyl alcohol with ethylene, in one of the forms mentioned in note 3 (b) to Chapter 39 Polyvinyl fluoride sheetex 39.02 C XIV b) ex 39.02 C XIV b) ex 39.02 C XIV b) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde Polyvinylidene fluoride film (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 /50 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XIV b) Copolymer of ethylene with propylene in the form of self-adhesive strip of a width of not less than 18 mm and not more than 27 mm and of a thickness not exceeding 1 mm 0 ex 39.02 C XIV b) Film of a thickness of not more than 1 mm of a copolymerization product of vinyl alcohol with ethylene containing no other polymerization products or co ­ polymerization products, with an extension at break (longitudinal or transver ­ sal) of not less than 65 % 0 39.03 B V a) 1 Ethylcellulose, not plasticized 4 ex 39.03 B V a) 2 Ethylhydroxyethylcellulose, insoluble in water 4 ex 39.03 B V a) 2 Hydroxypropylcellulose 0 ex 39.06 B 0-(2-hydroxyethyl)amylopectin hydrolysate 0 ex 39.07 B V d) Reflecting sheeting or tape, consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 ex 40.04 C Strip, consisting of polybutadiene-acrylonitrile containing, in the mass, micro ­ spheres, laminated on the upper surface with a polyvinyl chloride sheet also containing microspheres 0 41.02 B Bovine cattle leather (including buffalo leather) not further prepared than chrome-tanned, in the wet-blue state 0 ex 41.02 C Leather of East India kip, whole , whether or not the heads and legs have been removed, each weighing more than 4,5 kg net and not more than 8 kg, not further prepared than vegetable tanned, whether or not having undergone fur ­ ther preservative treatment vyith oil , but obviously unsuitable for immediate use in the manufacture of leather articles 0 41.03 B I Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.04 B I Goat and kidskin leather, except leather falling within heading No 41.06 or 41.08, other, not further prepared than tanned 0 41.05 B I Other kinds of leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak, whether assembled or not ; their staves and heads 0 ex 44.28 C Match splint , manufactured from aspen (Populus tremuloides), for the manu ­ facture of matches not requiring a specific striking surface (so called ' strike ­ anywhere' matches) (a) 0 ex 44.28 D II Shingles for roofs and walls , of coniferous wood 0 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork 0 45.02 Natural cork, in blocks , plates, sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) 4 ex 48.07 C Bleached paper, impregnated with acrylic resin and coated with poly(vinylidene chloride), or coated with acrylic resin, having a thickness of not less than 200 micrometres and not more than 255 micrometres and a weight per square metre of not less than 165 grams and not more than 185 grams 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 28 . 5 . 84 Official Journal of the European Communities No L 141 /51 CCT heading No Description Rate of autonomous duty (%) ex 48.07 D ex 48.21 F II ex 49.11 B ex 49.11 B ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.02 A I ex 51.02 A I ex 51.02 A I ex 51.02 A II ex 51.02 All ex 51.04 A IV Coloured paper, impregnated with acrylic resin and coated with poly(vinylidene chloride), or coated with acrylic resin , having a thickness of not less than 200 micrometres and not more than 255 micrometres and a weight per square metre of not less than 165 grams and not more than 185 grams Strips of paper glued to one another to form a honeycomb with a maximum height of 13 cm, impregnated with a copper-based preservative Artists ' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 Microcopies on an opaque base for data banks and libraries (a) Yarn of polytetrafluorethylene Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C, for use in the manufacture of welftless 'felts ' for papermaking machines (a) Yarn, multiple, of polyamide, coated, impregnated or covered with a phenolic resin Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgical sutures (a) Yarn wholly of polyglycollic acid Yarn of poly(l,4-dioxanone) Yarn of poly0&gt;-phenyleneterephthalamide), for uses other than the manufacture of tyres or of products used in the manufacture of tyres (a) Non-textured filament yarn of poly(vinyl alcohol ), for the manufacture of sleeves for printing rollers (a) Yarn of synthetic textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid Polyamide yarn , not textured,' untwisted or with not more than 22 turns per metre, of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide) and a copolyamide for the manufacture of knee-length stockings falling within subheading 60.03 B I , women 's stockings falling within subhead ­ ing 60.03 B II a) or panty hose (tights) falling within subheading 60.04 B III a) 1 (a) Monofil of polytetrafluoroethylene Monofil of poly(l,4-dioxanone) Monofil of a copolymer of l,3-dioxan-2-one with l,4-dioxan-2,5-dione for the manufacture of surgical sutures (a) Polyimide strip Strip of polytetrafluoroethylene, whether or not in rolls , with an extension at break not exceeding 25 % Woven fabrics of polyvinyl alcohol fibres, for machine embroidery 0 0 0 0 0 0 0 0 0 0 2 0 0 0 0 0 0 0 0 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 141 /52 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 54.03 B I a) Unbleached linen yarn (excluding yarn of flax tow), measuring per kilogram 30 000 m or less , for the manufacture of multiple or cabled yarns of the foot ­ wear industry or for whipping cable (a) 1,9 ex 56.01 A Textile fibres of polytetrafluoroethylene 0 ex 56.01 A and ex 59.01 B I Fibres of poly(/&gt;-phenyleneterephthalamide) 2 ex 56.01 A Textile fibres exclusively of aromatic polyamides obtained by the polyconden ­ sation of m-phenylenediamine and isophthalic acid, for uses other than the manufacture of articles falling within Chapters 60, 61 , 64 and 65 or of materials used in the manufacture of such articles (a) 0 ex 56.01 A Polyvinyl alcohol fibres, whether or not acetalized 0 ex 56.01 A Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of wi-phenylenediamine and isophthalic acid and not less than 1 % and not more than 1 5 % by weight of fibres of poly (p-phenyleneterephthalamide) 5 ex 56.01 A Fibres wholly of poly(thio-l,4-phenylene) 0 ex 56.01 B Fibres entirely of Modal ( ISO) 0 ex 58.07 A and ex 59.04 Braid, wholly of polyglycollic acid yarn 0 ex 58.07 A and ex 59.04 Braid of yarn of a copolymer of glycollic acid and lactic acid, whether or not coated, for the manufacture of surgical sutures (a) 0 ex 59.03 Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man-made fibres obtained by polycondensation of /w-phenylenediamine and isophthalic acid, whether or not impregnated or coated, in the piece or cut into rectangles 0 ex 59.03 Polyvinyl alcohol) bonded fibre fabrics, with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g/m2 and not more than 50 g/m2, whether or not impregnated or coated, in the piece or cut into rectangles 0 ex 59.03 Bonded-fibre fabrics, with a thickness of not more than 300 micrometres of spunbonded polyethylene fibres, with a weight not exceeding 1 1 5 g/m2, whether or not impregnated or coated, in the piece or cut into rectangles 0 ex 59.03 Bonded fibre fabrics of polypropylene consisting of a meltblown central layer, laminated on each side with spun-bonded fibres , with a thickness of not more than 550 micrometres and a weight not exceeding 80 g/m2, in the piece or simply cut into rectangular shape, not impregnated or coated 0 ex 59.04 Coir yarn, for the manufacture of carpets , carpeting and rugs, mats and the like (a) 0 ex 59.08 Knitted or woven fabric, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 (a) Control for the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /53 CCT heading No Description Rate of autonomous duty (%) ex 59.08 Woven poly(tetrafluoroethylene) fibre fabric coated on one side with a copoly ­ mer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form, whether or not coated on the same side with a metallic in ­ organic compound 0 ex 59.12 Textile fabrics coated with adhesive in which are embedded microspheres , the diameter of which is not more than 75 micrometers, and weighing not more than 550 g/m2 0 ex 59.17 D Yarn of poly(/&gt;-phenyleneterephthalamide), impregnated, oiled 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 62.03 A I Sacks and bags , of a kind used for the packing of goods , used , of jute or of other textile bast fibres of heading No 57.03 0 62.03 B I a) Sacks and bags, of a kind used for the packing of goods, used, of flack or of sisal 0 ex 68.16 B Microspheres containing more than 90 % by weight of barium and titanium ex ­ pressed as barium oxide and titanium dioxide with a diameter of less than 100 micrometers and a refractive index of not less than 2,1 and not more than 2,4 0 ex 69.09 B Catalysts supports consisting of porous cordierite or mullite ceramic pieces of roughly circular, square, rectangular or oval cross-section with parallel sides having an overall volume of not less than 240 ml and not more than 1 1 100 ml , and having a minimum external rectilineal dimension of not less than 20 mm and a maximum external rectilineal dimension of not more than 480 mm, hav ­ ing not less than one continuous channel per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 10 % and not more than 80 % of the whole cross-section area 0 ex 70.20 A Non-textile glass fibres having a diameter of less than four micrometres 0 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass fila ­ ments having a diameter of not less than 2,5 micrometres and not more than 5,1 micrometres, other than those treated so as to improve their adhesion to elasto ­ mers 0 ex 74.05 B Non-rigid sheets and plates of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil 0 ex 75.04 A Tubes of nickel , not alloyed, of a purity not less than 99 % by weight, not de ­ viating from straightness lengthwise by more than 1 mm per 1 50 cm of length, and with an outside diameter either :  not less than 213,36 mm and not more than 214 mm or  not less than 209,95 mm and not more than 210,59 mm or  not less than 168,28 mm and not more than 168,78 mm 0 76.01 Bib) Waste of aluminium, other (including factory rejects) 0 No L 141 /54 Official Journal of the European Communities 28 . 5 . 84 CCT heading No Description Rate of autonomous duty (%) ex 81.03 B Wire of unalloyed tantalum, of a diameter not less than 0,2 mm and not more than 0,5 mm, for the manufacture of capacitors (a) 0 ex 81.04 D lb) Chromium, in the form of cathode chips, pellets or briquettes, which contains not more than 0,10% by weight of total oxygen , not more than 0,015% by weight of total aluminium and not more than 0,001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid, and evaluated as aluminium, for the production of alloy for the manufacture of the following parts of gas turbines and jet engines (a):  blades, fixed or movable, including their rings  vanes  nozzles 0 ex 8 1 .04 G I Electrolytic manganese of a purity of at least 99,7 % by weight, for the chemical industry (a) 0 ex 8 1 .04 G I Electrolytic manganese of a purity of at least 99,7 % by weight, for the produc ­ tion of non-ferrous alloys (a) 0 ex 81.04 K1 Waste and scrap titanium 0 ex 84.17 F II Immersion tube (coils) bundles consisting of an assembly of plastic tubes termi ­ nating at each end in a honeycomb structure (end fitting) surrounded by a pipe connector 0 ex 84.31 A Suction roll shells , not drilled, being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm, for use in machinery for making paper or paperboard (a) 0 ex 84.51 A Typewriters with Braille characters 0 ex 84.51 A Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 85.03 Dry zinc/carbon batteries of a voltage of not less than 5,5 and not more than 6,5 and of a size not exceeding 110 x 90 x 5 mm, for incorporation in film cassettes for instant pictures (a) 0 ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10 " 6 cm3 He/sec at 1 bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment (a) 0 ex 90.01 A Octagonal Fresnel lens of acrylic resin unmounted, for use in overhead projec ­ tors (a) 0 ex 90.0 IB Material consisting of a polarizing film, supported on one or both sides by transparent material 0 ex 90.02 Image reversers made up from an assembly of optical fibres 0 ex 90.19 A III Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 90.19 A III Vascular prostheses incorporating a tubular carrier made of yarns enclosed in animal collagen 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 5 . 84 Official Journal of the European Communities No L 141 /55 CCT heading No Description Rate of i autonomous duty (%) ex 90.19 B I Receivers of hearing aids, contained in a housing whose external dimensions excluding connecting points do not exceed 4x5x7 mm 0 ex 90.19 B II Reading appliances for the blind, in which a miniature camera using photo ­ transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 98.10 B Flint wheels , whether or not with guard wheels , for use in the manufacture of non-refillable gas-fuelled pocket lighters (a) 0 ex 98.10 B Piezo-electric ignition mechanism 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .